649 So. 2d 349 (1995)
John W. CHILDS, Appellant,
v.
STATE of Florida, Appellee.
No. 94-1564.
District Court of Appeal of Florida, First District.
February 7, 1995.
John W. Childs, pro se.
Robert A. Butterworth, Atty. Gen. and Amelia L. Beisner, Asst. Atty. Gen., Tallahassee, for appellee.
PER CURIAM.
We sua sponte dismiss the appeal of John W. Childs (Childs) as untimely filed. The trial court denied Childs' Florida Rule of Criminal Procedure 3.850 motion on January 18, 1994. Childs then filed a pleading styled "answer to state's response to defendant's motion for postconviction relief" on February 9, 1994. The trial court treated this pleading as a motion for reconsideration, and denied it on April 15, 1994. The fact however that Childs filed a notice of appeal on May 3, 1994, is irrelevant, because, having filed an untimely "motion for rehearing," see Fla. R.Crim.P. 3.850(g), Childs was required to file his appeal within thirty days of the January 1994 order to preserve the jurisdiction of this court. Cf. Griffis v. State, 593 So. 2d 308 (Fla. 1st DCA 1992) (holding that an unauthorized motion for rehearing does not toll defendant's time for filing a notice of appeal).
Childs' appeal accordingly is dismissed.
It is so ordered.
JOANOS, LAWRENCE and BENTON, JJ., concur.